Title: From John Adams to J. H. Tiffany, 15 September 1819
From: Adams, John
To: Tiffany, J. H.



Sir
Quincy Sep 15th 1819

I have received your letter of the 24th August—and the return of the fourth Volum of my Defence—called discourses on Davila—in perfect order— you have sum’ed up in half a sheet of paper the Substance and Essence of my four Octavo Volum’s—
I thank you Sir for your past Correspondence wish you all possible Success in your investigations / and remain your Sincere friend / and humble Servant

John AdamsA copy of my letter of 24 Augt. above referred to, is annexed to my manuscript extracts from the “Discourse on Davila.”